 Case 3:17-cv-01066-JR   Document 30   Filed 01/16/19   Page 1 of 5




Michael Fuller, OSB No. 09357
Lead Attorney for Ms. Wright
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000


Kelly D. Jones, OSB No. 074217
Of Attorneys for Ms. Wright
819 SE Morrison St., Suite 255
Portland, Oregon 97214
kellydonovanjones@gmail.com
Direct 503-847-4329



              UNITED STATES DISTRICT COURT

                    DISTRICT OF OREGON

                     PORTLAND DIVISION



WRIGHT                            Case No. 3:17-cv-01066-JR

                 Plaintiff
                                  RESPONSE IN
     vs.                          OPPOSITION TO
                                  MOTION TO STAY
DEVOS, Secretary of the U.S.
Department of Education
                                  REQUEST FOR
                 Defendant        ORAL ARGUMENT




RESPONSE TO MOTION TO STAY – Page 1 of 5
 Case 3:17-cv-01066-JR      Document 30    Filed 01/16/19   Page 2 of 5




                       FACTUAL BACKGROUND

      In July 2017 Ms. DeVos was sued in her capacity as United

States Secretary of Education by Ms. Wright and various other student

loan borrowers throughout the country. Fuller Decl. ¶ 2.

      The lawsuits against Ms. DeVos were based on her alleged

violation of the Administrative Procedures Act. Id. Ms. Wright initially

agreed to stay her case while Ms. DeVos decided whether or not to

process her application for loan forgiveness. Id. Over a year went by

and Ms. DeVos denied all liability under the Administrative Procedures

Act and never processed Ms. Wright’s application. Id. Then, in

September 2018, Ms. DeVos was held in violation of the Administrative

Procedures Act by the United States District Court for the District of

Columbia, and Ms. DeVos’s notice that triggered the lawsuits against

her was vacated. Id.

      Ms. Wright is represented by pro bono counsel in this lawsuit

and intends to seek reimbursement of her costs from Ms. DeVos,

including her $400 filing fee and service of process expenses. Id. In the

last status report to this Court, Ms. DeVos represented that she would

continue discussions to resolve the sole remaining issue of costs. Doc.

#27. Since that time Ms. Wright has heard nothing from Ms. DeVos in

this regard. Fuller Decl. ¶ 2.




RESPONSE TO MOTION TO STAY – Page 2 of 5
  Case 3:17-cv-01066-JR     Document 30      Filed 01/16/19   Page 3 of 5




                             ARGUMENT

      The “government shutdown ‘is a dispute internal to one party,

the Federal Government.’” Order Refusing to Stay Cases, 2:18-mc-

00196, Doc. #3 (S.D. W. Va. Jan 2, 2019). The government “should not

be given special influence or accommodation in cases where such

special considerations are unavailable to other litigants.” Id. “The

government, like all parties, is “required to find means by which to

continue its participation in [its] litigation on a timely basis regardless

of internal issues.”

      Ms. Wright was compelled to file this lawsuit based on Ms.

DeVos’s violation of the Administrative Procedures Act and Ms.

DeVos’s refusal to process Ms. Wright’s application to forgive the

predatory student loans Ms. Wright incurred at the now-defunct ITT

Technical Institute. Fuller Decl. ¶ 3.

      Ms. Wright waited faithfully for well over a year for Ms. DeVos

to process her application for loan forgiveness while this case remained

stayed. Id. Now, after Ms. DeVos has been held in violation of the

Administrative Procedures Act and conceded her legal position, and the

only remaining issue is the reimbursement of Ms. Wright’s costs, Ms.

DeVos again seeks to delay Ms. Wright’s access to justice, now for an

indefinite period of time, while Ms. DeVos’s employer sorts out its self-

inflicted internal budget issues. Id.



RESPONSE TO MOTION TO STAY – Page 3 of 5
 Case 3:17-cv-01066-JR         Document 30   Filed 01/16/19   Page 4 of 5




      President Trump has indicated that the government shutdown

may last for “months or even years”. Fuller Decl. ¶ 3. It is not fair for

Ms. Wright and her pro bono attorneys to be trapped in this litigation

indefinitely under these circumstances, when the only remaining issue

is Ms. Wright’s entitlement to reimbursement of her filing fee and

service of process expenses. Id.

                               CONCLUSION

      “Justice delayed is justice denied”. Patru v. Rush, No. 3:13-cv-

00357-SI, 2015 U.S. Dist. LEXIS 57906, at *11 (D. Or. May 4, 2015)

(internal citation omitted).

      This case has been stayed long enough. Respectfully, this Court

should deny Ms. DeVos’s motion for a further indefinite stay, and

instead reinstate the case so Ms. Wright can take any necessary

discovery and file her application for a final judgment and costs.


January 16, 2019

                                   RESPECTFULLY FILED,

                                   s/ Michael Fuller
                                   Michael Fuller, OSB No. 09357
                                   Lead Trial Attorney for Ms. Wright
                                   OlsenDaines
                                   US Bancorp Tower
                                   111 SW 5th Ave., Suite 3150
                                   Portland, Oregon 97204
                                   michael@underdoglawyer.com
                                   Direct 503-743-7000

RESPONSE TO MOTION TO STAY – Page 4 of 5
 Case 3:17-cv-01066-JR    Document 30    Filed 01/16/19   Page 5 of 5




                   CERTIFICATE OF SERVICE

      I certify that I served this document and all attachments on all
parties to this action by email via ECF.


January 16, 2019


                               s/ Michael Fuller
                               Michael Fuller, OSB No. 09357
                               Lead Trial Attorney for Ms. Wright
                               OlsenDaines
                               US Bancorp Tower
                               111 SW 5th Ave., Suite 3150
                               Portland, Oregon 97204
                               michael@underdoglawyer.com
                               Direct 503-743-7000




RESPONSE TO MOTION TO STAY – Page 5 of 5
